Citation Nr: 0305629	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  97-01 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for heart disease.

2.	Entitlement to an increased evaluation for bilateral 
chondromalacia patellae, currently rated as 10 percent 
disabling in each knee.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to June 
1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded 
for additional development by Board decision dated in June 
1998.  The RO has completed the requested development and the 
case is now ready for appellate review.


FINDINGS OF FACT

1.	All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.	The veteran does not have a heart disorder related to his 
service.

3.	The veteran's bilateral chondromalacia patellae is 
manifested by pain on squatting, and pain on flexion to 
145 degrees bilaterally, as well as weakness of the quad 
muscles and subpatellar crepitus with pain on patellar 
grinding.  There is no instability of the joint and no 
fluid in the joint, and the veteran has full extension of 
both knees to 0 degrees.




CONCLUSIONS OF LAW

1.	Heart disease was not incurred or aggravated in service, 
and is not otherwise related to service.  38 U.S.C.A. 
§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.159 (2002).

2.	The criteria for an evaluation greater than 10 percent 
for chondromalacia patellae of the right knee are not 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a, Diagnostic Codes 
5260, 5261 (2002).

3.	The criteria for an evaluation greater than 10 percent 
for chondromalacia patellae of the left knee are not met  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5260, 5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The June 1995 Statement of the Case (SOC), the January 1996 
Supplemental Statement of the Case (SSOC), and the March 2001 
rating decision advised the veteran of the laws and 
regulations pertaining to his service connection and 
increased rating claims.  These documents informed the 
veteran of the evidence of record and explained the reasons 
and bases for denial.  The veteran was specifically informed 
that service connection was being denied for heart disease 
because the evidence did not show that he suffered from heart 
disease.  The veteran was informed that he was entitled to a 
10 percent rating for each knee based on the rating criteria 
and that he did not meet the criteria for the next higher 
rating.  The RO sent a letter dated in July 2001 that 
informed the veteran what evidence had been gathered and 
informed the veteran what evidence was still needed, 
specifically medical evidence from any facility or physician 
that had treated the veteran for his disabilities.  The 
veteran was told that he must identify treatment providers, 
providing their addresses and appropriate authorizations.  
The RO obtained the veteran's service medical records and VA 
outpatient treatment records.  The veteran was provided VA 
examinations for heart disease and for his knees.  The 
veteran has not identified any other available records.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


II.  Entitlement to service connection for heart disease

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2002).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

To grant direct service connection, it is required that the 
evidence shows the existence of a current disability, an 
inservice disease or injury, and a link between the 
disability and the inservice disease or injury.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran has claimed that he suffers from heart disease 
that had its onset inservice and that is ongoing.  The 
veteran's service medical records reveal that he underwent an 
electrocardiogram (EKG or ECG) in June 1993 which showed 
sinus arrhythmia and rare PVCs.  A chest X-ray taken in June 
1993 showed normal heart size and pulmonary vasculature 
within normal limits.

The veteran was examined by VA in June 1994.  An examination 
of his heart revealed that he had a normal sinus rhythm, no 
murmur, and no evidence of cardiomegaly.  His sitting pulse 
was regular and 70.  His blood pressure was 125/84 and 
respirations were 18.  An ECG showed a normal sinus rhythm 
with nonspecific T-wave abnormality.  The finding was 
abnormal ECG and further evaluation was recommended.  

VA again examined the veteran in November 1994.  He 
complained of having chest distress and shortness of breath.  
Examination revealed his sinus rhythm was normal and there 
was no murmur.  The sitting pulse was regular and 102.  His 
blood pressure was 105/70 and respirations were 20.  An EKG 
demonstrated normal sinus rhythm with a nonspecific T-wave 
abnormality.  The examination results indicated that the 
cardiogram was abnormal and that the veteran needed a stress 
test to rule out coronary heart disease.  

After leaving service in June 1994, the veteran had another 
EKG in September 1994 that showed some abnormal findings.  He 
underwent a VA examination in November 1994.  The examiner 
noted the veteran's history of chest pain and shortness of 
breath.  The veteran's pulse was regular and his blood 
pressure was 105/70.  The examiner stated that the veteran's 
cardiogram was abnormal and that a stress test was needed to 
rule out coronary heart disease.

VA outpatient treatment notes dated from June 1994 to August 
1999 are negative for any diagnosis of heart disease, or any 
treatment for heart disease.  Treatment notes from October 
1994 refer to the veteran's 1994 abnormal T-wave findings on 
his EKG but there is no diagnosis of heart disease.  The 
treatment notes primarily relate to complaints regarding the 
skin, knees, and shoulder.  A VA "problem list" dated in 
1999 does not indicate any heart disease as a disability for 
which the veteran is receiving treatment at a VA facility.

The veteran underwent a VA examination for heart disease in 
February 1999.  The examiner noted that the veteran had an 
abnormal EKG when he left the military and that premature 
ventricular contractions had been noted at the time.  The 
examiner reported that the veteran had no history of coronary 
artery disease or rheumatic valvular disease, and there were 
no complaints of palpitations, dizzy spells, or syncope.  The 
examiner determined that the veteran's heart sounds were 
normal with no gallops or murmurs, the veteran's pulse was 78 
and his blood pressure was 130/80.  The laboratory data 
showed that serum electrolytes BUN and creatinine were 
normal.  The veteran's cholesterol level was 144 with an HDL 
of 41 and an LDL of 68.  The examiner's initial impression 
was that the veteran's premature ventricular contractions 
were benign.  He ordered an echocardiogram and an exercise 
stress test to determine if there were any signs of heart 
disease.  These tests were performed in March 1999.  The 
resting echocardiogram revealed normal ventricular function 
and normal valves and was within normal limits.  The veteran 
was able to exercise to 13 METs.  The heart rate increased to 
295 beats per minute, there was no ECG or 
electrocardiographic evidence for ischemia.  The examiner 
noted that the veteran was functional class 1, able to 
exercise to 13 METs with no exercise induced ischemia.  He 
stated that there was no evidence of valvular heart disease 
or cardiomyopathy.  The examiner offered his opinion that in 
the absence of organic heart disease, the premature 
ventricular contractions noted in 1994 were not of clinical 
significance and should not cause any disability.

The Board acknowledges the veteran's belief that he has heart 
disease that is related to service.  However, as a layperson, 
he is not competent to testify to a medical diagnosis or 
etiology.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Medical evidence is needed to establish the 
existence of a current disability as well as to link the 
disability to service.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v Derwinski, 
3 Vet. App.  223, 225 (1992).  The VA examination conducted 
in 1999 does not show current heart disease.  There is no 
medical evidence showing current treatment or diagnosis of 
heart disease.  Therefore, service connection is not 
warranted for heart disease.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).

III.  Increased evaluation for bilateral knee disabilities

The veteran initially filed for service connection for his 
knee disabilities in 1994. Service connection and was granted 
and a 10 percent rating for each knee was assigned effective 
July 1994.  The veteran disagrees with the assigned rating.

The veteran's service medical records reveal that he was 
treated repeatedly for pain in both knees.  The VA 
examination in November 1994 revealed tenderness below both 
patellae and mild swelling which is indicative of 
infrapatellar bursitis, chronic.  The veteran testified at a 
personal hearing at the RO in January 1996 where he stated 
that he had pain in his knees, and difficulty walking.  He 
stated that his knees would sometimes give out and that he 
was unable to climb stairs.  VA outpatient treatment notes 
from 1994 to 1999 indicate that the veteran has consistently 
complained of knee pain and that he has continued to be 
treated for his pain with anti-inflammatory drugs.  

The veteran underwent a second VA examination in April 1999.  
The examiner reported that the veteran could not squat due to 
pain.  There was no instability of the knees, but subpatellar 
crepitus and pain was reported with patellar grinding.  No 
fluid was observed in the joint.  The diagnosis was 
chrondromalacia patellae bilaterally.  

A follow-up examination performed in October 1999.  The 
examiner reported that  the veteran was unable to squat to 
any degree due to pain.  There was no instability of the knee 
joints, but there was marked subpatellar crepitus with pain 
on patellar grinding.  There was also pain on palpation of 
the articular surface of the patellae bilaterally.  There was 
no fluid in the joints, but weakness in the quads was 
observed.  The veteran was able to flex both knees to 145 
degrees in a passive manner, with pain.  He had full 
extension of the knees bilaterally.  The examiner again noted 
a diagnosis of chondromalacia patella and did not see any 
indication of bursal inflammation.  The diagnoses was 
symptomatic chondromalacia patella.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2002).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2002); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 
However, this is not applicable in an appeal from a rating 
assigned by an initial grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

Diagnostic codes 5260 and 5261 apply when rating a knee 
disability due to limitation of motion.  In order for a 
disability evaluation of 10 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 45 degrees, 
a higher rating of 20 percent is not warranted unless flexion 
is limited to 30 degrees or less.  The veteran had flexion of 
the both knees to 145 degrees on VA examination in October 
1999.  This does not warrant a compensable rating based on 
limitation of flexion.  38 C.F.R. § 4.71a, DC 5260 (2002).  
In fact the veteran does not even meet the criteria for a 0 
percent rating for limitation of flexion of the right knee 
which requires flexion limited to 60 degrees or less.  Id.  

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  See 38 C.F.R. § 4.71, Diagnostic Code 5261.  
On the VA examination extension was to 0 degrees bilaterally.  
Therefore a compensable rating under Diagnostic Code 5261 is 
not warranted is not warranted for either knee.  38 C.F.R. 
§ 4.71a, DC 5261 (2002).  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has consistently 
complained of pain in both knees, and the April 1999 VA 
examination and October 1999 follow-up found pain on motion 
bilaterally, especially flexion, and pain that prevented 
squatting.  The veteran testified that the has pain and 
difficulty walking.  The VA examiner noted weakness of the 
quad muscles and subpatellar crepitus with pain and pain on 
palpation of the articular surface of the patellae 
bilaterally.  Based on the above findings, the Board finds 
that this pain does functionally limit the veteran's 
activities and that a 10 percent rating is warranted 
bilaterally, despite the full range of motion of both knees, 
based on functional limitation due to pain.  38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2002), DeLuca, 8 Vet. App. 202.

Diagnostic Code 5257, impairment of the knee, is rated based 
on recurrent subluxation and lateral instability.  Under 
Diagnostic Code 5257, a 10 percent disability evaluation 
requires slight impairment of either knee.  A 20 percent 
evaluation requires moderate impairment.  A 30 percent 
evaluation requires severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  Here, the evidence does not 
establish that there is subluxation or lateral instability of 
either knee.  The veteran did testify that his knees will 
give out sometimes, but the VA examinations in 1994 and 1999 
did not find evidence of instability or subluxation.  The VA 
examiner in April 1999 specifically indicated that there was 
no instability.  The veteran is not a medical professional 
and not competent to make a medical diagnosis.  See, 
Espiritu, 2 Vet. App. 492.  Based on the examination findings 
of no instability and there being no indication of 
subluxation, the Board finds that a rating under DC 5257 is 
not warranted.  38 C.F.R. § 4.71a, DC 5257 (2002).

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of either 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
for impairment of the tibia and fibula is not for application 
in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262 (2002).  

Lastly, the Board notes that there is no X-ray evidence of 
arthritis of either knee that is associated with the 
veteran's service-connected disability.  However, even if 
there were such evidence, in light of the full range of 
motion of the veteran's knees, the highest disability rating 
that could be awarded for arthritis would be 10 percent for 
each knee, which is the same as the veteran's current 
evaluation.  See  38 C.F.R. § 4.71a, DC 5003 (2002).

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign higher ratings.


ORDER

Entitlement to service connection for heart disease is 
denied.

Entitlement to a disability evaluation in excess of 10 
percent for chondromalacia patella of the right knee is 
denied.

Entitlement to a disability evaluation in excess of 10 
percent for chondromalacia patella of the left knee is 
denied.




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

